Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on August 30, 2022 is acknowledged.
3.	Claims 3 and 7 have been cancelled.
4.	Claims 1-2, 4-6 and 8-18 are pending in this application.

Restriction
5.	Applicant’s election without traverse of Group 1 (claims 1-16) and the election of (a) greater than about 25% or more above the mean/normal pre-treatment vasopressin blood levels, (b) Social Responsiveness Scale (SRS), (c) intranasal arginine vasopressin (AVP), (d) social impairment, (e) the subject is between 6 and 9.5 years of age, (f) intranasal AVP at a dose of about 12 IU, and (g) between one and four times daily as the species in the reply filed on August 30, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 17-18 are withdrawn from consideration, pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
	Claims 8-10 and 16 are withdrawn from further consideration as being drawn to nonelected species. Claims 1-2, 4-6 and 11-15 are examined on the merits in this office action.



Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
6.	Claims 1 and 4-5 are objected to for the following: Claim 1 at line 5 recites the term “vasopressin”; Claims 4-5 at line 2, respectively, recite the term “vasopressin”. To be consistent with claim 1 language, claims 1 and 4-5 should be amended to recite “arginine vasopressin”.


Rejections
35 U.S.C. 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 2 recite(s) an abstract idea, determining. This judicial exception is not integrated into a practical application because the claims recite mental processes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the claim recites abstract idea, which falls into the mental process grouping. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance” as set forth on December 16, 2014 (hereafter “Guidance”, refer to the flow chart in the Guidance), Revised Guidance set forth on May 2016 (hereafter “Revised Guidance”), and 2019 Revised patent Subject Matter Eligibility Guidance set forth on January 7, 2019 (hereafter “2019 PEG”). Please see MPEP 2106.
Step 1: The instant claims are directed to a series of steps, therefore, is a process.
Step 2a Prong 1: The claim recites “as determined based on a scale selected from the Social Responsiveness Scale (SRS)…” which falls within mental processes (concepts performed in the human mind, including an observation, evaluation, judgment, and opinion) grouping of Abstract Ideas. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application because the recited determination of social impairment, anxiety and/or restrictive repetitive behaviors does not require any particular application of the recited determination, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.
As evidenced by Busner et al (Psychiatry, 2007, pp. 28-37, enclosed) CGI (Clinical Global Impressions) was developed for use in NIMH-sponsored clinical trials to provide a brief, stand-alone assessment of the clinician’s view of the patient’s global functioning prior to and after initiating a study medication. The CGI provides an overall clinician-determined summary measure that takes into account all available information, including a knowledge of the patient’s history, psychosocial circumstances, symptoms, behavior, and the impact of the symptoms of the patient’s ability to function (see p. 30, middle column, “What Is the CGI?”).
Step 2b: The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to a mere instructions to apply an exception. The recitation of determining the knee joint pain, which does not require any particular application of the recited determination and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Therefore, mere instructions to apply an exception cannot provide an inventive concept .
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claim 2 does not qualify as eligible subject matter.
Please see MPEP 2106.


35 U.S.C. 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1 recites parenthetical expression “(diagnosed or not diagnosed with ASD)”. The metes and bounds of claim 1 is rendered vague and indefinite by the parenthetical recitation of “(diagnosed or not diagnosed with ASD)” because it is unclear as to whether the limitation is part of the instantly claimed subject matter. See MPEP § 2173.05(d).
12.	Claim 2 recites, “The method of claim 1, wherein the measurement of social impairment, anxiety and/or restricted repetitive behaviors is determined based on a scale selected from the Social Responsiveness Scale (SRS)…” The metes and bounds of the claim is unclear because the Markush language is incomplete. The correct way to recite a Markush listing is to recite, “…selected from the group consisting of…” Since the term “the group consisting of” is missing from the claim, the metes and bounds of the claim is unclear. For example, the measurement of behaviors may be determined based on a list that is more than what is recited in the claim. Applicant may overcome this rejection by amending the claim to recite, “…selected from the group consisting of…” 

35 U.S.C. 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claim(s) 1-2, 4-6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (International Society for Autism Research, May 11, 2017) in view of Djupesland et al (US 2014/0073562, filed with IDS) and Carson et al (PLoS One, 2015, filed with IDS).
18.	Parker et al teach testing the safety and efficacy of 4-week intranasal AVP administration to improve social abilities in children with ASD using a double-blind randomized placebo-controlled trial design (see page 1, “Objectives”). Parker et al teach that participants were medically healthy outpatients, aged 6 to 12 years, underwent comprehensive diagnostic and behavioral testing, and blood samples for safety monitoring and biomarker quantification were observed. Participants were then randomized 1:1 to receive either AVP treatment (a maximum of 12 IU BID or 16 IB BID based on age) or placebo treatment. The outcome measure was change in social ability as assessed by parent ratings on the Social Responsiveness Scale 2 (SRS-2) (see p.1, “Methods”), meeting the limitation of instant claims 1-2 and 11-15, in part. Parker et al teach that treatment efficacy depended on pre-treatment AVP levels (F1, 9=7.3544; P=0.0239) (see p. 2, “Results”). Parker et al teach that intranasal AVP treatment is well tolerated and improves social abilities in individuals with ASD (see p. 2, “Conclusion”), meeting the limitation of instant claim 1, in part.
The difference between the reference and the instant claims is that the reference is silent as to the pre-treatment blood level of AVP greater than about 25% or more above the mean/normal pre-treatment AVP blood levels of the treatment group of subjects.
19.	However, Djupesland et al teach a method of treating autism spectrum disorder (ASD) in a subject comprising administering intranasal arginine vasopressin (AVP), or an analog thereof (see paragraphs [0009], [0025] and [0039]).
20.	Furthermore, Carson et al teach arginine vasopressin as blood-based biomarker in children with autism (see Title). Carson et al teach a subject has a pre-treatment blood level of vasopressin (plasma AVP concentration 0.4 pg/mL to 3.0 pg/mL) (see Figure 2, page 8, last paragraph to page 9, first partial paragraph), which is within the range of pg/mL recited in instant claims 4-5. Since instant claims 4-5 depend from claim 1, the Examiner is interpreting these values as “greater than about 25% or more above the mean/normal pre-treatment vasopressin blood levels”.
21.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Parker et al, Djupesland et al and Carson et al, to treat ASD with intranasal arginine vasopressin, since all of the references teach AVP for treatment of autism or autism spectrum disorder (ASD). One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Parker et al teach blood samples for safety monitoring and biomarker quantification were observed, and that treatment efficacy depended on pre-treatment AVP levels; Djupesland et al teach a method of treating ASD by administering intranasal AVP or analog thereof; and Carson et al teach arginine vasopressin as blood-based biomarker in children with autism (see Title). Carson et al teach a subject has a pre-treatment blood level of vasopressin (plasma AVP concentration 0.4 pg/mL to 3.0 pg/mL). From the teachings of Parker et al and Carson et al, one of ordinary skill in the art would be motivated to use pre-treatment arginine vasopressin as blood-based biomarkers, for safety monitoring and biomarker quantification. One of ordinary skill in the art would expect a reasonable success, since intranasal AVP treatment is well tolerated and improves social abilities in individuals with ASD, and using pre-treatment arginine vasopressin as blood-based biomarkers would enhance safety monitoring and biomarker quantification. 



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654